Citation Nr: 0530878	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-00 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1970.  He was awarded the Combat Action Ribbon.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran testified at a hearing before an RO Hearing 
Officer in November 1998.  Additionally, he testified before 
a Member of the Board (Veterans Law Judge) in March 1999.  
Thereafter, the Board remanded the case in October 1999 for 
further development and consideration.  

After further development by the RO, the case was returned to 
the Board.  As the Veterans Law Judge who presided at the 
1999 hearing is no longer employed by the Board, the case was 
remanded to the RO in February 2005 to ascertain whether the 
veteran desired another hearing before a Veterans Law Judge 
that would ultimately decide his appeal.  The veteran 
indicated that he wanted another hearing before a Veterans 
Law Judge sitting at the RO.  In August 2005, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.


FINDINGS OF FACT

1.  During the period prior to November 7, 1996, the social 
and industrial impairment from the veteran's PTSD most nearly 
approximated severe.  

2.  During the period beginning November 7, 1996, the social 
and occupational impairment from the veteran's PTSD has not 
more nearly approximated total than deficiencies in most 
areas with near-continuous depression, difficulty in adapting 
to stressful circumstances at work and the inability to 
establish or maintain effective relationships.


CONCLUSION OF LAW

The requirements for a rating greater than 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 4.130, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2001, as well as 
by a statement of the case and supplemental statements of the 
case issued during the course of the appeal.  Although the RO 
did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  In September 2005, the 
veteran's representative indicated that he had submitted the 
last relevant documents pertaining to the veteran's claim.  
In addition, the veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any outstanding, 
available evidence that could be obtained to substantiate the 
claim.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the RO readjudicated the 
veteran's claim following the receipt of all pertinent 
evidence, with the exception of evidence submitted directly 
to the Board with a waiver of the veteran's right to have the 
evidence initially considered by the RO.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of this 
claim by the RO were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this claim.

II.  Factual Background

VA treatment records dated from 1985 to 1987 show that the 
veteran received treatment for alcohol dependence.  

The veteran was afforded a VA examination in November 1996.  
He noted that he was always in trouble as a child and was 
frequently disciplined by his father.  He felt "compelled by 
the excitement of shoplifting and robbing houses and stores" 
resulting in involvement with the juvenile criminal justice 
system.  During service in Vietnam, he was exposed to death 
when his ship was sabotaged and sunk.  He also witnessed 
fellow servicemen dismembering a Vietcong prisoner.  He 
reported experiencing disturbed sleep, nightmares, and anger 
since his discharge from active duty.  While he reported a 
volatile temper and altercations with others as an adult, he 
had no criminal record.  

He said that while he began drinking alcohol in the ninth and 
tenth grades, he began to drink in earnest while in the Navy.  
After discharge, he reportedly drank heavily to anesthetize 
him from painful memories of his military experiences.  
Following service, he worked for UPS for a few months and a 
roofing company for about six months before lapsing into 
unemployment and homelessness.  He lived in abandoned 
buildings with other homeless people panhandling for money 
and eating in soup kitchens.  However, he was able to obtain 
federal employment with the Treasury Department where he 
worked for 13 years.  While he used some cocaine, he reported 
that he was never addicted.  He went back to school and was 
able to obtain certification as a substance abuse counselor 
and worked at a homeless shelter as a supervisor and alcohol 
counselor.  He had been married for the past six years.  He 
reported some worry over his wife's health and problems at 
her job.  He had helped to raise his wife's two sons who 
lived at home.  The veteran reported no prior psychiatric 
hospitalizations and had never taken psychotropic medication.  

The examiner noted that the veteran was well groomed, 
pleasant and cooperative.  His speech was of normal pace.  
His thinking was goal directed and focused.  His eye contact 
was direct and he reported no visual or auditory 
hallucinations.  He showed no signs of psychotic delusions.  
The overall impression was mild PTSD with no psychological 
incapacity.  

Service connection for PTSD was awarded by rating action in 
March 1997.  An initial disability evaluation of 10 percent 
was assigned from the effective date of service connection, 
September 24, 1996.  

In a May 1997 statement, a private psychologist noted that 
the veteran had been consulted on how to cope with an 
intensification of his PTSD symptoms.   The veteran was 
instructed in a technique that he could use to deal better 
with his nightmares which were occurring daily and 
contributing to a loss of sleep, fatigue, and depression.  

A May 1997 statement from a VA psychologist notes that the 
veteran was hospitalized for treatment of alcoholism from 
October to November 1983 and in May 1985.  He also had 
outpatient treatment for alcohol problems from July 1985 to 
March 1986.  The psychologist, who provided psychotherapy to 
the veteran, noted that the veteran participated in group 
treatment with veterans who all had significant psychological 
problems due to combat.  

During VA examination in July 1997, the veteran was observed 
to have a labile affect with impatience and anger.  He was 
easily distracted and forgetful.  He had a startle response 
and hypervigilance.  He isolated himself and avoided social 
occasions.  He was reluctant to describe events in the war 
zone.  He feared plane rides.  His affect was sternly 
restricted and he enjoyed the company of his dog more than 
other people.  He empathized with his patients and frequently 
had his own symptoms triggered by their stories and feelings.  
Chronic and exacerbating PTSD was diagnosed.

By rating action in December 1997, the disability evaluation 
for the veteran's PTSD was increased to 30 percent disabling, 
effective from September 24, 1996.

In a January 1998 statement, Dr. Yael Margolin-Rice, the 
veteran's VA psychologist, noted that the veteran had been 
receiving individual psychotherapy since May 1997.  His 
symptoms included recurrent nightmares of experiences in 
Vietnam two to three times per week.  He also had daily 
intrusive thoughts and flashbacks at least once a week.  The 
flashbacks were triggered by loud noises, firecrackers, 
explosions, fire, smoke, helicopters, and stories of the 
veterans that he treats.  He was highly avoidant of social 
situations and of any situation symbolic of his traumatic 
experiences.  He had a pronounced startle reaction and was 
extremely hypervigilant.  He was quick to anger, impatient, 
and chronically irritable.  While reluctant to take 
medication, he was finally persuaded to take medication for 
sleep and to curb his irritability.  The veteran was 
intolerant of arbitrary authority and had difficulty working 
with people in general.  He became over involved with 
patients with whom he identified.  As a result, he became 
angry with staff for not caring for veterans in, what the 
veteran would consider, an appropriate matter.  Chronic PTSD 
was diagnosed and the Global Assessment of Functioning Score 
(GAF) was 51.

In a February 1998 letter to the RO, Dr. Kathleen Fortner, a 
VA psychiatrist, noted that she had been a colleague of the 
veteran for four years.  It was noted that the veteran had 
panic attacks more than once a week.  He was also quite 
irritable and depressed.  He was started on medication for 
depression.  He was observed at times to have a flattened 
affect and at other times he had explosive anger.  He had 
demonstrated poor judgment and his symptoms had clearly 
resulted in difficulty maintaining effective work and 
social/family relationships.  

An October 1998 letter from Dr. Fortner to the RO notes that 
the veteran's PTSD caused him to have intrusive memories and 
a sleep disorder with broken sleep and nightmares.  He was 
distractible during the day and had difficulties with 
interpersonal relationships.  His memory was impaired and he 
was prone to anger easily.  All of his symptoms reduced the 
quality of his life and caused daily distress.

Similarly, an October 1998 letter from Dr. Margolin-Rice 
indicates that the veteran continued to attend individual 
psychotherapy on a weekly basis.  He was consistent in his 
attendance.  Despite his treatment and demonstrated 
motivation to change, the veteran continued to manifest 
symptoms of severe PTSD which caused disruption in his work, 
social life, and family life.  He had chronic intense 
irritability and outbursts of anger that have resulted in 
numerous interpersonal conflicts at work and at home.  This 
had caused him to resign from a second job at a local 
shelter.  The veteran remained isolated from others with the 
exception of his wife and stepsons.  His relationship with at 
least one of his stepsons was "fraught with tension."  He 
had frequent intrusive thoughts and nightmares at least twice 
weekly.  Even with medication, the veteran slept on average 4 
hours a night getting up at least twice.  The veteran 
continued to have a great deal of trouble with authority.  

In an undated letter, the veteran's wife reported that she 
and the veteran had been married for 9 years.  She loved the 
veteran very much.  He had not slept well for many years and 
woke up soaking wet.  He could not go back to sleep.  He 
screamed in his sleep.  He would shut all the curtains in the 
house and made sure all of the doors were locked several 
times before going to bed.  He got very angry at times, 
especially when driving.  He avoided crowds.  

During his November 1998 hearing before an RO hearing 
officer, the veteran testified that he continued to work for 
VA as a substance abuse counselor.  He had been with VA for 
10 years and had 24 years of government service.  He 
initially worked in a unit that dealt with veterans with 
substance abuse.  After that unit was closed, he was 
transferred to a unit that dealt with patients who had mental 
problems as well as substance abuse problems.  During this 
time, he was dealing with his own substance abuse problem.  
However, he acknowledged that he had been successfully 
employed during this time and was successful in his sobriety.  
The veteran noted that hearing about the combat experiences 
of his patients, brought up thoughts of his own experiences.  
He slept 4 hours a night at most.  He reported flashbacks of 
experiences in Vietnam.  When asked if he got more irritable 
or experienced more difficulty with goals due to his reduced 
sleep, the veteran responded that he did not.  His 
supervisors compensated for his problems.  However, he did 
report conflicts with doctors and social workers due to his 
lack of patience.  He had been married for 6 or 7 years.  He 
would wake up with cold sweats due to nightmares and 
flashbacks.  While his wife liked to go out, the veteran had 
to force himself to go out with her.  He was not sociable.  
However, he reported no difficulty going to work and was able 
to maintain his attendance.  In fact, he often got to work 
early as he had nothing else to do.  He acknowledged that he 
did not lose any time from work because of his PTSD.  He had 
a second job at a shelter that he gave up after 10 years due 
to differences with supervisors. 

In November 1998, the RO increased the disability evaluation 
assigned for the veteran's PTSD to 50 percent, effective from 
September 24, 1996. 

At the March 1999 hearing before the Board, the veteran's 
representative noted that the veteran's PTSD substantially 
impacted his employment.  His supervisors had made special 
accommodations for him.  Even with these accommodations, he 
was losing time from work.  He also had side affects from his 
medication.  The veteran noted that he had been employed by 
VA for 12 years.  He reported that he quit his second job 
before he could be fired.  His irritability had been 
increasing and he was having problems with coworkers.  He 
noted that he had recently been missing two days a month due 
to PTSD.  

In December 1999, the veteran was afforded another VA 
compensation and pension examination.  While the veteran had 
been hospitalized about nine times in the past for drug and 
alcohol problems, he had been sober since 1988.  He had been 
taking psychotropic medication for his PTSD and depression 
since 1998.  The veteran was married with four adult 
children.  He was going to school so that he could choose a 
different type of job as he found it difficult to deal with 
veterans with issues similar to his own.  His social life had 
been affected lately since he had not been able to go out and 
be with friends.  He felt scared to be in crowds and had 
arguments with his wife over the issues of going out.  
Despite medication, he continued to report nightmares and 
flashbacks.  The examiner noted that the veteran apparently 
dealt with his PTSD symptoms while at work and home.  The 
veteran had been struggling to fulfill his obligations at 
work.  He felt tired during the day due to lost sleep caused 
by his nightmares.  He occasionally had taken time off due to 
his symptoms.  His supervisor had been helpful by assigning 
the veteran patients with problems other than PTSD. 

The veteran complained of nightmares, flashbacks, difficulty 
concentrating, poor sleep, and anxiety.  His nightmares and 
flashbacks occurred twice a week.  When the flashbacks occur, 
he had no sense where he was.  His flashbacks sometimes 
lasted as long as 25 to 30 minutes.  He reported one instance 
when he was at a store with a friend and heard a helicopter.  
This brought out a severe flashback causing great distress.  

The veteran had no impairment in his thought processes or 
communication.  He appeared to be paranoid to some degree and 
had a difficult time while he drove.  He had a paranoid 
feeling in crowds.  He had no inappropriate behavior and no 
suicidal or homicidal thoughts.  Similarly, he had no problem 
with maintaining personal hygiene.  He was oriented to place, 
person, and time.  He reported memory difficulties and had to 
write things down.  However, the examiner noted that overall 
his memory appeared grossly intact.  The veteran had no 
obsessive or ritualistic behaviors.  The rate and flow of his 
speech were regular and logical.  The veteran was anxious on 
a day-to-day basis.  His mood was also affected.  While he 
reported verbal outbursts, he had no physical altercations.  
The examiner noted that his impulse control seemed adequate.  
Because of his difficulty concentrating, the veteran found it 
harder to learn at school.   The examiner assigned a GAF 
score of 60.  

Subsequent VA outpatient treatment records show that the 
veteran continued to receive treatment for his PTSD.  A 
letter dated in January 2000 from Dr. Margolin-Rice notes 
that the veteran continued to attend treatment sessions 
faithfully; however, there had been no change in his PTSD 
symptoms.  He was troubled by intense irritability and 
outbursts of anger that caused him to get into difficulty 
both occupationally and socially.  At work, his explosive 
temper was tolerated because his colleagues appreciated his 
hard work and dedication to his patients.  At home, he got 
into verbal conflicts with neighbors, stepsons, and others.  
He maintained very few social relationships and was prone to 
social isolation.  He continued to suffer from intrusive 
thoughts, nightmares, and sleep disturbance.  In addition to 
generalized irritability, his problems with authority gave 
rise to frequent conflicts with other professionals, 
particularly psychiatrists.  A GAF score of 50 was assigned.  

A January 2000 letter from the Dr. Fortner notes that the 
veteran continued to experience PTSD symptoms that impaired 
his social and occupational functioning.  The psychiatrist 
noted that she was able to observe the veteran daily in a 
professional capacity.  The veteran trusted very few people 
and tended to isolate from others.  His irritability and 
outbursts of anger occurred on a frequent basis, often in 
response to what he perceived as inadequate and unjust 
treatment rendered the veteran's he treated.  He would also 
become intensely angry with staff who did not adhere rigidly 
to a set schedule.  In response to specific triggers, the 
veteran would have dissociative episodes in which he loses 
time.  On a regular basis, he had intrusive thoughts, 
nightmares, and sleep disturbance.  He felt detached from 
some of the people he worked with and avoided anything that 
might remind him of the war.  He avoided conversations about 
the war that might trigger a flashback.  A GAF score of 40 
was assigned.  

In May 2001, Dr. Margolin-Rice submitted an update to his 
January 2000 letter.  He noted that there has been no 
evidence of improvement in the veteran's PTSD symptoms.  He 
had experienced intensified intrusive symptoms and behavioral 
difficulties socially and occupationally because of severe 
irritability and outbursts of anger.  He had been troubled by 
more frequently occurring dissociative flashbacks that were 
highly distressing to him.  He was frightened by their 
unpredictability because of the potential for loss of control 
when they occur.  He remained socially isolated and engaged 
in frequent verbal conflicts with others, some of which could 
easily escalate to violence.  It was concluded that there was 
no evidence that the veteran's PTSD symptoms had improved, 
but there were indications that his level of distress had 
intensified.  A GAF score of 50 was assigned and his 
prognosis was noted to be extremely guarded.  

In a June 2001 letter, Dr. Fortner noted the veteran's severe 
PTSD symptoms impaired his social and occupational 
functioning.  He continued to isolate himself from others and 
was scarcely able to control his daily outbursts.  He was 
angry and irritable toward particular coworkers and had 
homicidal thoughts toward them.  His rage had become more 
obvious and it was more difficult for him to retain control.  
He had regular intrusive thoughts, nightmares, and sleep 
disturbance.  It was felt that the veteran's PTSD was 
deteriorating and his symptoms were more easily exacerbated 
with more flashbacks.  A GAF score of 40 was assigned.
 
The veteran, in a statement dated in November 2002, noted 
that he had made several difficult changes in his job and 
that his supervisors had made accommodations for him.  
According to the veteran, this action was necessary because 
there would have been "altercations and serious problems 
working with certain individuals."  Attached to the 
veteran's statement was a May 2002 Health Care Professional 
Assessment of Employee/Applicant Request for Reasonable 
Accommodation completed by Dr. Margolin-Rice.  It was noted 
that the veteran had longstanding feelings of mistrust and 
betrayal that were easily triggered when such feelings were 
reinforced in his interactions with particular individuals.  
If he could not avoid interacting with these individuals, he 
would be forced into a situation in which hyperarousal 
symptoms of PTSD, namely irritability, outbursts of anger, 
and hypervigilance, will inevitably surface creating tension 
in the workplace.  This would result in the veteran becoming 
hard pressed to function efficiently and productively.  It 
was noted that these limitations were specific to and limited 
to the veteran's relationships with a few individuals and did 
not present a more general problem in his work relationships.  
It was further noted that the veteran was a competent 
substance abuse counselor who related well to patients and 
provided high quality care.  If allowed to function in an 
environment which he did not perceive as hostile or 
threatening, he would be able to utilize all of his resources 
in the service of his job without undue concern with 
controlling his PTSD symptoms.  

In a statement submitted in April 2003, Dr. Margolin-Rice 
noted that the veteran's ability to function at work had 
become increasingly compromised due to hyperarousal symptoms 
related to his PTSD.  He had been troubled by even more 
frequently occurring dissociative flashbacks which were 
highly distressing to him.  He was frightened by the 
unpredictability of the flashbacks.  He continued to engage 
in frequent verbal conflicts with others.  His GAF score 
remained at 50.  

In a May 2003 statement Dr. Fortner noted that the veteran 
continued to isolate from people and to trust very few 
others.  Due to changes in the hospital and the war in Iraq, 
the veteran had been more angry and irritable.  He had 
intense rage towards particular staff members.  His GAF was 
estimated at 40.

In May 2003, the veteran was afforded a VA compensation and 
pension examination.  It was noted that since his last 
compensation and pension examination in 1999, the veteran had 
furthered his education attending college sporadically.  With 
the exception of an incomplete Sociology course, the veteran 
received C's in all his courses.  He continued to work full 
time as an addiction therapist.  He had to decrease his 
contact with veterans diagnosed with PTSD because it was 
bothering him too much.  He had difficulty with some staff 
members.  He had nightmares and flashbacks.  His relationship 
with his wife was described as "not good."  He did not go 
out and did not want people to visit.  He had strained 
relationships with his oldest two children due to past 
substance abuse and his corporal punishment of them.  He had 
better relationships with his younger two children.  He 
indicated that he did not have any friends and spent his time 
watching television.  He reported that he hit a fellow 
student in March 2003 who had bumped into him without 
apologizing.  The student was knocked unconscious.  To the 
veteran's knowledge, this assault was not reported.  A month 
later, he hit his neighbor because the neighbor's son was 
hitting the veteran's house with a ball.  Again, this 
incident was apparently not reported to authorities.  

The veteran was observed to be casually dressed with a dirty 
shirt.  He was logical and goal directed.  He denied 
hallucinations and delusions.  While he admitted having 
suicidal and homicide ideations, he had no plans.  His eye 
contact was good and he established a good rapport during the 
interview.  He was able to maintain minimal personal hygiene 
and other basic activities of daily living.  He was oriented 
times three.  There was no evidence of memory impairment.  He 
denied engaging in obsessive or ritualistic behavior, 
although there was some rigidity to his style.  Rate and flow 
of speech were unimpaired.  He reported panic attacks that 
lasted from 10 to 15 minutes in duration and occurred 
approximately three times per week.  His symptoms included 
hyperventilation, increased anxiety and tension, rapid heart 
rate, tingling in the toes, occasional nausea and faintness, 
and transportation.  His mood was depressed and his affect 
was restricted.  He had a temper and slept only four to five 
hours a night.  The examiner felt that the veteran had 
difficulty in adapting to stressful circumstances including 
work or work-like study.  There was evidence of severe 
inability to establish and maintain effective or favorable 
relationships with people.  There was also evidence of severe 
impairment in his ability to obtain or retain employment.  
Although the veteran was not in imminent danger of losing his 
job, his temper had impaired his job performance and under 
other circumstances could have certainly caused him to lose 
his job.  A GAF score of 42 was assigned.  

By rating action in September 2003, the RO assigned a 70 
percent disability evaluation for the veteran's service-
connected PTSD, from the effective date o service connection.  

While the veteran reported difficulties at work, flashbacks, 
nightmares, and feelings of helplessness during outpatient 
treatment from April 2003 to April 2004, in March 2004, he 
reported that he was no longer feeling as angry all the time.  

VA psychological treatment records dated in April 2004 note 
that the veteran was feeling much better.  While still having 
difficulty, he reported that he was functioning better at 
work with fewer interpersonal difficulties.  He acknowledged 
that he had missed his wife.  His improved mood was largely 
related to her return.  He appeared calmer and was looking 
forward to his college graduation ceremony.  He offered no 
complaints.  

In July 2005, Dr. Margolin-Rice submitted another letter 
indicating that the veteran's PTSD had become more 
symptomatic since the war in Iraq.  He had become 
increasingly impatient and irritable with others and engaged 
in acting out behavior, for which he was reprimanded.  He had 
had more dissociative flashbacks and nightmares and was more 
hypervigilant.  It was felt that the veteran was unable to 
adequately perform his job duties.  The very nature of his 
job was such that it added a significant amount of stress to 
his life which could only increase over time.  It was 
therefore opined that the veteran could not work at his 
chosen profession and was totally and permanently 
unemployable.  

Dr. Fortner submitted a letter in July 2005 that was very 
similar to previous letters submitted on behalf of the 
veteran.  As with prior correspondence, the veteran was noted 
to have severe PTSD symptoms that impaired his social and 
occupational functioning.  He continued to isolate himself 
from others and had frequent irritability.  He had several 
episodes of being in a dissociative state after hearing 
helicopters.  It was felt that this represented a very 
significant worsening of his condition.  The veteran was 
noted to have a great deal of trouble functioning at work and 
with his interpersonal relationships.  It was felt that the 
veteran should be considered "100% disabled for any type of 
work and permanently unemployable."  A GAF score of 30 was 
assigned.

At his August 2005 hearing before the Board, the veteran 
reported that he was still employed as a VA patient 
therapist; however, changes had been made in his duties to 
allow him to continue to work.  Hearing about the war in Iraq 
as well as stories from Vietnam veterans affected him.  He 
reported that he could not deal with some clients.  Despite 
reporting difficulties dealing with patients and coworkers, 
the veteran acknowledged that he had not lost a tremendous 
amount of time from work due to his PTSD.  In fact, he had 
240 hours of accumulated leave.  He had been married to his 
wife for 14 years.  While he had some difficulties, he and 
his wife still loved each other.  While he had a lot of 
trouble with his PTSD, he had managed to cope.  He maintained 
his employment in a rather difficult position because he 
liked the job.  He testified that he missed on average five 
or six days of work per month due to his PTSD.  

In a September 2005 statement the veteran's representative 
indicated that the veteran remained employed at two different 
VA facilities; however, his employment was a "charity case" 
and he maintained employment by the "compassion and sympathy 
of his supervisors."  It was felt that the veteran's history 
of lateness, absence, and inappropriate behavior would make 
it impossible for him to obtain or maintain employment.  

The representative also submitted a September 2005 letter 
from the veteran's VA psychiatrist.  She noted that the 
veteran had found it increasingly difficulty to tolerate 
working with veterans whose stories closely resembled his 
own.  It was also hard for him to deal with the stress of a 
changing workplace.  He kept checking locked doors and closed 
windows and stayed up most of the night pacing around as if 
he were guarding the perimeter.  He often thought that 
someone was coming in through the window.  At those moments, 
he appeared to lose touch with reality.  

She also reported that the veteran had been more troubled 
with his wife and isolated himself.  He had hit his wife 
while having a nightmare.  He also frequently screamed at 
night during nightmares.  He could no longer sleep with his 
wife in the same bed.  His sleep was totally disturbed and it 
was very rare that he got a good night's sleep.  He had no 
friends and his wife threatened to leave him.  His 
functioning worsened after the terrorist attacks in September 
2001.  Similarly, the devasation and explosive fires that 
occurred during Hurricane Katrina reminded him of fire that 
he was in during Vietnam.  It was noted that outpatient 
counseling and medication have not significantly alleviated 
his symptoms, and the veteran was recommended for either a 
resident or inpatient PTSD program.  It was felt that the 
veteran was 100 percent disabled for any type of work and 
unemployable.  

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the rating criteria for evaluating 
psychiatric disabilities were revised, effective November 7, 
1996.

Under the criteria in effect prior to November 7, 1996, 
Diagnostic Code 9411 (PTSD) and other codes pertaining to 
psychoneurotic disorders provide for a 70 percent rating is 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
process associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The revised criteria are found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  They provide that PTSD warrants 
a 70 percent evaluation if there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The Board notes that the VA General Counsel recently held 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the regulation 
identifies the types of claims to which it applies.  If the 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Furthermore, the Board notes that the GAF scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score from 21 to 30 is indicative of behavior 
which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The evidence concerning the severity of the veteran's PTSD 
prior to November 7, 1996, shows that the veteran received 
treatment for substance abuse with some symptoms of PTSD 
prior to November 7, 1996; however, the evidence does not 
show that he was prescribed psychiatric medication or that he 
was receiving treatment for his PTSD prior to November 7, 
1996.  The evidence shows that the veteran was married and 
employed full-time as a substance abuse counselor during this 
period.  There is no indication in the medical evidence for 
this period that the social and industrial impairment from 
his PTSD was in excess of the severe impairment contemplated 
by the assigned evaluation of 70 percent.  Accordingly, an 
evaluation in excess of 70 percent is not in order under the 
former criteria.  

With respect to the period beginning November 7, 1996, the 
evidence shows that the veteran had problems with supervisors 
and coworkers, but he continued to maintain employment as a 
VA therapist.  He has maintained this continuous employment 
throughout the course of the appeal, despite his severe PTSD.  
During his recent hearing before the Board, he acknowledged 
that he had maintained his employment with accommodations 
from his supervisors.  However, he noted that he liked his 
job and missed on average five or six days per month due to 
his PTSD.  Additionally, he had been able to accumulate 
approximately 240 hours of leave.  Despite his differences 
with his wife, they still loved each other.  

The veteran's GAF score of 30 in July 2005 would suggest an 
inability to keep a job with an inability to function in 
almost all areas.  However, the fact remains that the veteran 
was maintaining full time employment in a position where he 
was entrusted with providing therapeutic assistance to others 
when those scores were reported.  While he undoubtedly had 
occupational impairment, the evidence shows that he was 
considered to be a competent substance abuse counselor who 
related well to patients and provided high quality care.  It 
appears that his interpersonal differences at work were 
limited to a few individuals and that his supervisors had 
modified his duties to separate him from those individuals as 
much as possible.  Additionally, the veteran was able to 
attend college with a C average and in fact graduated.  

Furthermore, although the veteran has reported suicidal and 
homicidal ideations and some dissociative episodes, there is 
no medical or other substantiating evidence of gross 
impairment in thought processes or communication, grossly 
inappropriate behavior; or memory loss for names of close 
relatives, own occupation, or own name consistent with a 100 
percent schedular rating.  Rather, the clear preponderance of 
the evidence indicates that the reported psychiatric symptoms 
are most consistent with a 70 percent rating.  

In reaching the foregoing determinations, the Board has 
reviewed all of the relevant evidence of record, including 
the statements from Drs. Forner and Margolin-Rice opining the 
veteran is 100 percent disabled and unemployable due to his 
PTSD.  However, the fact remains that the veteran continues 
to maintain substantially gainful employment in a stressful 
and difficult job and has been able to do so without 
depleting his annual leave.  In addition, his long time 
marriage continues.  Therefore, the Board has concluded that 
the medical opinions to the effect that the veteran is 100 
percent disabled are not adequately supported and are in fact 
shown to be wrong by a clear preponderance of the evidence.

In reaching this decision, the Board has also considered the 
doctrine of reasonable doubt but has concluded that it is not 
applicable in the case because the preponderance of the 
evidence is against the claim.


ORDER

A rating in excess of 70 percent for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


